DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Objections
Applicants’ amendments include headings that reference an application different from this application.  Applicants should ensure that only the current application serial number appears on their application in the heads, and on the cover to ensure that the amendment is only entered in the appropriate application. Having other application numbers on the document renders it unclear if the arguments are meant for this application or if they should have been filed in another application.  The arguments are responded to as best understood by the Examiner.  

Applicants’ arguments copy and past voluminous portions of references, and then repeat the same arguments for similar claims (claims that recite the same features but depend from different independent claims).  Applicants’ should not copy and paste the references, and should instead cite to the relevant portion. Further, applicants’ should group similar claims with the same arguments to condense their arguments section. While each argument is considered, applications should take the time to make their arguments direct, and to the point.  Further, applicants attempt to argue that certain features are not design choice without providing EVIDENCE of a NEW AND UNEXPECTED result.  As such, these arguments are unpersuasive as detailed below. 
Applicants’ also attempt to assert that references teach away, without citing a portion of the reference that specifically teaches away.  The mere fact that the reference does not teach the feature does not exclude the possibly that the features may be obvious if another reference teaches that feature. 
Applicants are requested to file concise arguments. 

 


Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied embodiments applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants appear to assert that “non-planar” as recited in claims 1 and 9 could only be interpreted to mean “threaded”, however, the claims are given their broadest reasonable interpretation.  That is, “non-planar” is properly read on the surface shown in Chuang (U.S. 6,483,178) in fig. 12 including surface 62j to 61i, which includes a surface that is not within one plan.  As such, the recited features are properly read on Chuang as addressed below. 
Regarding claim 2, applicants’ assert that the cited references would not have rendered obvious the claimed “threaded pattern”. The Examiner disagrees. 
Applicants’ attempt to limit the disclosure of Chuang to be a mere cylindrical non-through hole.  However, as now cited below, Fig. 12 of Chuang discloses a non-planar non-through hole.  It would have been obvious to change the shape of the hole of Chuang to make it treaded, as an obvious matter of design choice with no unexpected results, and no undue experimentation.  As correctly pointed out by the applicants holes of Chuang’s fig. 12 will do a better job preventing delamination because of the non-planar features, as would the claimed treaded pattern.  That is, there would be no unexpected results, or undue experimentation and the features would have been obvious to one having ordinary skill in the art. Applicants’ have presented no 
Applicants assert that the features of claim 3 are not rendered obvious. However, the references teach both the die pad and leads may include the features, and teach that the features provide the benefit of preventing delamination.  Thus, the well made rejection is hereby maintained. 
Regarding claim 3, applicants attempt the assert that Chuang teaches that the non-through holes may only be in the leads and not the die pad.  The Examiner disagrees.  Cuang does not teach away from providing features in the Die pad and the secondary reference teaches this feature and it would be obvious to include it in the device of Cuang for the obvious benefit of preventing delamination. 
Regarding claim 8, applicants correctly point out that the openings on both sides of Chuang are a result of through holes. However, as the office action states, the inclusion of the holes on both sides would be a mere duplication of parts, especially in view of the teaching of Chuang’s Fig. 12. The duplication of parts has been held to be obvious, where no new AND unexpected result is produced. See MPEP 2144.04(VI)(B). Applicants’ have presented no EVIDENCE that new AND unexpected results are produced, and as such, the well made rejection is hereby maintained. 
Regarding claim 9, applicants assert that the recited features are not rendered obvious as a matter of design choice.  However, these features are rejected for reasons similar to those addressed above with respect to claim 1. 
Claim 10’s features are rejected for reasons similar to those addressed above for claim 2. 

Claim 13 is rejected for reasons similar to those addressed above regarding claim 7
Claim 15 remains rejected because all features would act as a heat sink, drawing heat away from other features under the basic laws of thermodynamics. Claim 15 does not require the terminals actually connect to any heat sink. Just the terminal be capable of acting as a heat sink terminal.  As such, the well made rejection is hereby maintained. Applicants attempt to assert that Chuang does not allow for heat dissipating from all terminals. Further, it would hve been obvious to include the deformation preventing features in the terminals to avoid delamination.  As such, the well made rejection is hereby maintained. .
Regarding claim 7, the recited features would have been obvious for the reasons given in the office action, as well as the fact that the claim merely recites an obvious duplication of parts, and the duplication would only provide the benefit of enhanced delamination prevention, which is not new nor unexpected.  Thus, the well made rejection is hereby maintained. 
Regarding claim 14, applicants assert that it would not have been obvious to attach the die with solder.  However, the features are rendered obvious for the reasons given below. Further, it is obvious to use known materials for their known function, and it is known to use solder to attached Dies in the art of electronics.  It is actually well known in the art. See MPEP 2141(I).  
Claim 20 is rejected for reasons similar to those given above regarding claim 8.  

Regarding claim 21, applicants argue that the applied references fail to render obvious the recited features of drilling and stamping or etching the respective die pads and leads, applicants’ assert that these features would not have been obvious.  The examiner’s position is that it would have been obvious as a matter of design choice to choose these respective methods to forming the openings. That is, it has been held to be obvious when the use of the known method yields a predictable result.  Here, the recited features would provide the predictable results of making the openings in the lead frames and die pads. As such, the recited features would have been obvious to one having ordinary skill in the art.  See MPEP 2141. Here, there is no evidence that the recited features yield unexpected results, as such, the well-made rejection is proper and hereby maintained. 

Claim 24 remains rejected for reasons similar to those explained above with respect to claim 2. 
Claim 25 remains rejected for reasons similar to those explained above regarding claim 3. 
Claim 27 remains rejected for the reasons detailed in the office action, and further that the feature merely recites an obvious duplication of parts, which would have been obvious, absent a new and unexpected result.  See MPEP 2144.04(VI)(B).
Claim 28 remains rejected for reasons similar to those explained above with respect to claim 8.  Applicants’ voluminous arguments have been reviewed by the Examiner, and responded to above.  

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15- 20  are rejected under 35 U.S.C. 103 as being rendered obvious by Chuang (U.S. Patent No. 6,483,178) in view of Lee (U.S. Patent Application Publication No. 2014/0191380). 

Regarding Claim 1.
Chuang discloses: (Fig. 3)
    A leadframe, comprising:
a die pad(1’), and
a plurality of leads(3 on left and right) or lead terminals on at least two sides of the die pad,

Chuang does not disclose: 
wherein at least one of the die pad include at least one non-through hole 
IN related art, Lee disclose:
 wherein at least one of the die pad include at least one non-through hole (Lee discloses the including of a delamination avoiding feature 26 on the die pad.  Lee discloses that grooves 26 provide the benefit of providing for better encapsulation flow on the die pad 20, which ultimately provides the benefit of avoiding delamination from the die pad.)
IT would have been obvious to modify Chuang in view of Lee by providing the features of non-through holes of Chuang on the die pad as taught by Lee for the obvious benefit of avoiding delamination.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art.

 

Regarding Claim 2.
Chuang discloses all of the features of claim 1. 

    The leadframe of claim 1, wherein the non-through hole has a thread pattern.
However, claim 2 merely recites a change in shape of the worked parts, which has been held to be obvious. 
In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Here, the there is no evidence that the threading of the hole prevents delamination better than the shapes shown in Chuang, or Lee, and as such, the specific shape recited in claim 2 would have been obvious as a mere change in shape of the working parts, because the record is absent of persuasive evidence that the threaded shape is significate over the shapes taught by Chuang and Lee. 
 Further, Chuang does disclose that the holes may be formed by etching, punching and drilling, (col. 5, lines 40-50), which appears to indicate that the holes may be treaded.  Further, Chuang discloses several different shapes of the holes, in the figures, for the benefit of trapping the encapsulating and preventing delamination.  The features of claim 2 merely recite an obvious design choice, change in shape of the working parts, which have been held to be obvious where there is no undue experimentation, unexpected results, or persuasive evidence that the recited shape was significant.  Here, the threads would serve the same function as the shapes of Chuang, which is 

Regarding Claim 3.
Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
    The leadframe of claim 1, wherein there is at least one of the non-through holes in both the die pad and in at least one of the plurality of leads or at least one of the plurality of lead terminals.
However, the features of claim 3 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the feature 4a would be placed in addition on the die pad 1’, which would further help prevent delamination.   The duplication of parts has  been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the die pad would help prevent delamination across the die pad which is not unexpected based on Chuang’s teaching that the feature 6a helps prevent delamination, and as such, would have been obvious.  
Further, Lee Teaches providing a delamination resistant feature on the die pad, at Fig. 12, 26.  Lee teaches that 26 provides the benefit of better encapsulation adhesion to the die pad, which prevents delamination in the die pad area.(see [0031]).  Thus, it would 

Regarding Claim 4. 
Chuang discloses all of the features of claim 1. 
Chuang does not discloses: 
   The leadframe of claim 1, wherein a depth of the non-through hole is from 10% to 70% of a thickness of the leadframe.
However, Chuang depicts in fig. 3, that 6a goes most of the way through the lead, and in fig. 12, depicts 6j goes less than half the way through.  Here, Chuang figures do depict that the non-through hole goes through the leadframe within the broadly recited range, with no unexpected results coming within the recited range.  The recited range is covers 60% of the thickness of the leadframe, which was contemplated by Chuang because Chuang discloses including non-through holes.  See MPEP 2144.05(I)

Regarding Claim 5.
Chuang discloses: 


Regarding Claim 6.    
Chuang discloses all of the features of claim 1. 
Chuang does not disclose:
The leadframe of claim 1, wherein the leadframe comprises a leaded leadframe.
 However, the leads of Chuang could be leaded or leadless. It is the Examiner’s position that the features of claim 6 are unpatentable for at least 2 reasons: 1. leaded leadframes are well known in the art, and 2, the lead frames may be leaded or leadless.  Chuang discloses that the device may be leadless.  However, there are an finite number of possible solutions, and a reasonable expectation of success, predictable solution of the device being mounted on leaded pads, and as such, it would have been obvious to one having ordinary skill in the art to make the leads of Chuang Leaded, for the obvious benefit of incorporating the device into a desired application.  See MPEP 2143. 

Regarding Claim 8. 
Chuang discloses all of the features of claim 1. 

   The leadframe of claim 1, wherein there is at least one of the non-through holes on both a top side of the leadframe and on a bottom side of the leadframe.
However, Chuang discloses that holes open on both sides in figs. 4a-11 may be used, which would provide holes on both sides.  Thus, it would have been obvious to provide the feature of fig. 12 on both sides, for the obvious benefit of preventing delamination from further encapsulations, and further, it is a mere duplication of the working parts, which has been held to be obvious.  That is, the features of claim 8 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the features 4a would be placed on the bottom of 3 which would further help prevent delamination.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  The Examiner is suggesting holes of fig. 12 on both sides, and not throughholes as shown in figs 7-11.  Here the inclusion of feature 6a on the bottom would help prevent delamination from a further encapsulation, and as such, would have been obvious. Further, the inclusion on the bottom would also be obvious for chips where the leads are encapsulated on both sides, especially in view of Chaung’s teaching that the features prevent delamination for surfaces that are encapsulated.   
 



Regarding Claim 9. 
Chuang discloses: (Fig. 3)
A packaged semiconductor device, comprising: a semiconductor die(2) having a top side including a semiconductor surface layer (top coupled to 4)having circuitry configured for a function coupled to bond pads(bond pads coupled to 4), and a bottom side(2 bottom);
a leadframe(1’ and 3) comprising a die pad(1’) and leads(3) or lead terminals on at least two sides(3 on left and right of 1’) of the die pad(1’), further comprising at least one non-through hole(3a) having a non-planar bonding surface having a non-planar bonding surface ( Fig. 12 including 62j having nonplanar surface) Teaching that (surface 6j provides the benefit of preventing delamination of the device see col. 6, lines 15-50). .  for delamination prevention in at least one of the die pad and the leads (3)and the lead terminals(3);
wherein the semiconductor die(2) is mounted by a die attach material(1’, see col. 3, lines 5-24) with the bottom side down on the die pad(2 mounted bottom side down, 2 attached to 1’), and
a mold compound (5)for providing encapsulation for the packaged semiconductor
device(5 encapsulating the device),


Chuang does not disclose: 
Wherein the semiconductor die is mounted by a die attachment material
wherein at least one of the die pad include at least one non-through hole
IN related art, Lee disclose:
 wherein at least one of the die pad include at least one non-through hole (Lee discloses the inclsuing of a delamination avoiding feature 26 on the die pad.  Lee discloses that grooves 26 provide the benefit of providing for better encapsulation flow on the die pad 20, which ultimately provides the benefit of avoiding delamination from the die pad.)
However, it is well known in the art to use an adhesive or other attachment material to keep the die in place so that during encapsulation the die does not move.  Thus, it would have been obvious to include an adhesive between 2 and 1’ of Chuang for the obvious benefit of easing manufacturing and ensuring quality finished dies.  Thus, the features of claim 9 would have been obvious to one having ordinary skill in the art. 
IT would have been obvious to modify Chuang in view of Lee by providing the features of non-through holes of Chuang on the die pad as taught by Lee for the obvious benefit 

Regarding Claim 10.    
Chuang discloses all of the features of claim 10. 
Chuang does not discloses:
The packaged semiconductor device of claim 9, wherein the filled hole has a thread pattern.
However, claim 10 merely recites a change in shape of the worked parts, which has been held to be obvious.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Here, the there is no evidence that the threading of the hole prevents delamination better than the shapes shown in Chuang, or Lee, and as such, the specific shape recited in claim 2 would have been obvious as a mere change in shape of the working parts, because the record is absent of persuasive evidence that the threaded shape is significate over the shapes taught by Chuang and Lee. 


Regarding Claim 11
 Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
. The packaged semiconductor device of claim 9, wherein there is at least one of the filled hole in both the die pad and in the leads or in the lead terminals.
However, the features of claim 11 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the feature 4a would be placed in addition on the die pad 1’, which would further help prevent delamination.   The duplication of parts has been held 
Further, Lee Teaches providing a delamination resistant feature on the die pad, at Fig. 12, 26.  Lee teaches that 26 provides the benefit of better encapsulation adhesion to the die pad, which prevents delamination in the die pad area.(see [0031]).  Thus, it would have been obvious to include the features of Chuang on the die pad as taught by Lee, for the obvious benefit of preventing delamination.  Thus, the features of claim 3 would have been obvious to one having ordinary skill in the art. 

Regarding Claim 12.    
Chuang discloses all of the features of claim 12. 
Chuang does not discloses: 
The packaged semiconductor device of claim 9, wherein a depth of the filled hole is 10% to 70% of a thickness of the leadframe.
However, Chuang depicts in fig. 3, that 6a goes most of the way through the lead, and in fig. 12, depicts 6j goes less than half the way through.  Here, Chuang figures do depict that the non-through hole goes through the leadframe within the broadly recited range, with no unexpected results coming within the recited range.  The recited range is 

Regarding Claim 13.   
Chuang discloses
 The packaged semiconductor device of claim 9, wherein the filled hole(6a) is in  at least one of the plurality of leads or at least one of the plurality of lead terminals, and the filled hole is filled with the mold compound(6a filled with 5).

Regarding Claim 15. Chuang discloses
   The packaged semiconductor device of claim 9, wherein at least one of the leads or the lead terminals is configured as a heatsink terminal, and wherein the filled hole in the heatsink terminal is filled with the mold compound.(See Col. 1, lines 35-65 disclosing the features provide heat dissipation paths).

Regarding Claim 16.    
Chuang discloses all of the features of claim 9. 
Chuang does not discloses: 

is 10% to 70% of a thickness of the leadframe.
However, Chuang depicts in fig. 3, that 6a goes most of the way through the lead, and in fig. 12, depicts 6j goes less than half the way through.  Here, Chuang figures do depict that the non-through hole goes through the leadframe within the broadly recited range, with no unexpected results coming within the recited range.  The recited range is covers 60% of the thickness of the leadframe, which was contemplated by Chuang because Chuang discloses including non-through holes.  See MPEP 2144.05(I)




Regarding Claim 17.
Chuang discloses:
 The packaged semiconductor device of claim 9, further comprising bondwires (4)from the bond pads(pads on 2) to the leads or to the lead terminals(to 3).

Regarding Claim 18.

    The packaged semiconductor device of claim 9, wherein the encapsulation is excluded except for at least a bottom side of the lead terminals or sidewalls of the packaged semiconductor device or for an opening for the leads.(Fig. 3, 5 on terminals 3 except for bottom and side as shown.)

 

Regarding Claim 19.  
Chuang discloses all of the features of claim 9. 
Chuang does not disclose: 
  The packaged semiconductor device of claim 9, wherein there is at least one of the non-through holes in the die pad at an inner location and at an outer location, and in the lead or in the lead terminal.

Here, the inclusion of the holes of Chuang on at least one of the non-through holes in the die pad at an inner location and at an outer location, and in the lead or in the lead terminal. Is a mere duplication of parts absent evidence of new or unexpected results. 




Regarding Claim 20. 
Chuang discloses all of the features of claim 9. 
Chuang does not disclose:
   The packaged semiconductor device of claim 9, wherein there is at least one of the non-through holes on both a top side of the leadframe and on a bottom side of the leadframe.
However, Chuang discloses that holes open on both sides in figs. 4a-11 may be used, which would provide holes on both sides.  Thus, it would have been obvious to provide 

Claims 7are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Patent No. 6,483,178) in view of Takamichi (U.S. Patent No. 6,054,755)

Regarding Claim 7.
Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 

However, in related art, Takamichi discloses forming a delamination prevention structure under the die, see abstract, recognizing that there is need to prevent delamination of the die from the die pad.  As such, it would have been obvious to form the features of Chuang under the die as taught by Takamichi for the obvious benefit of preventing delamination of the die from the die pad.  Thus, the features of claim 7 would have been obvious to one having ordinary skill in the art. 
.  Here the feature 4a would be placed in addition on the die pad at an inner location and at an outer location which would further help prevent delamination.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the die pad at the recited locations would help prevent delamination across the die pad which is not unexpected based on Chuang’s teaching that the feature 6a helps prevent delamination, and as such, would have been obvious.  
Further, Lee Teaches providing a delamination resistant feature on the die pad, at Fig. 12, 26.  Lee teaches that 26 provides the benefit of better encapsulation adhesion to the die pad, which prevents delamination in the die pad area.(see [0031]).  Thus, it would have been obvious to include the features of Chuang on the die pad, at an inner location and outer location of the lead or the lead terminals for the obvious benefit of preventing delamination as a mere duplication of parts which would provide no new or . 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Patent No. 6,483,178) in view of Takamichi (U.S. Patent No. 6,054,755) in view of Elliott (U.S. Patent Application Publication No. 2004/0113262)

Regarding Claim 14. 
Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
   The packaged semiconductor device of claim 9, wherein the die attach material comprises solder, wherein the filled hole is in the die pad, and wherein the filled hole is filled with the solder.
However, in related art, However, in related art, Elliott discloses die attach material comprises solder, (Fig. 12, 36) wherein the filled hole is in the die pad(2), and wherein the filled hole is filled with the solder, (36 filled with the solder, see fig. 12. ). IN view of Chuang’s teaching that the features provide the benefit of preventing delamination, and Elliott’s teaching that the features may be provided under the die and filled with solder to 


However, in related art, Takamichi discloses forming a delamination prevention structure under the die, see abstract, recognizing that there is need to prevent delamination of the die from the die pad.  As such, it would have been obvious to form the features of Chuang under the die as taught by Takamichi for the obvious benefit of preventing delamination of the die from the die pad.  Thus, the features of claim 19 would have been obvious to one having ordinary skill in the art. 

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Patent No. 6,483,178) in view of Camacho (U.S. Patent Application Publication No. 2009/0002961).

Regarding Claim 21.    A method of fabricating leadframes, comprising:
Chuang discloses

drilling to form non-through holes in a top or a bottom side of the die pad or in the plurality of leads or in the lead terminals(See Figs. 3, and drilling disclosed at col. 5, lines 40-50), and
Chuang does not disclose: 
providing a leadframe sheet
stamping or etching to shape the leads or the lead terminals and the die pad. 
In related art, Camacho discloses; 
providing a leadframe sheet(Fig. 13)
stamping or etching to shape the leads or the lead terminals and the die pad. (([0037]-[0038]))
Camacho discloses that the recited method provides the benefit of easing manufacturing.  Thus, it would have been obvious to manufacture the device of Chuang as taught by Camacho for the obvious benefit of easing manufacturing, and providing a good device at a low cost and high quality.  Thus, the features of claim 21 would have been obvious. 


Regarding Claim 22.
Chuang does not discloses: 
The method of claim 21, wherein the drilling comprises computer numerical control (CNC) milling.
Chuang discloses all of the features of claim 21 and does discloses drilling, see col. 5, lines 40-50.  While Chuang does not disclose using a CNC machine, the drilling operation for these devices is well known to be done using a CNC machine because it is so precise and requires a great degree of precision.  Thus, the features of claim 21 would have been obvious to one having ordinary skill in the art. 

Regarding Claim 23.    
Chuang discloses all of the features of claim 21. 
Chuang does not discloses: 
The method of claim 21, wherein a depth of the non-through holes is 10 percent to 70 percent of a thickness of the leadframe sites.    

Chuang does not disclose: 
Drilling to form non-through holes in a top or a bottom side of the die pad
IN related art, Lee disclose:
 wherein at least one of the die pad include at least one non-through hole (Lee discloses the inclsuing of a delamination avoiding feature 26 on the die pad.  Lee discloses that grooves 26 provide the benefit of providing for better encapsulation flow on the die pad 20, which ultimately provides the benefit of avoiding delamination from the die pad.)
IT would have been obvious to modify Chuang in view of Lee by providing the features of non-through holes of Chuang on the die pad as taught by Lee for the obvious benefit of avoiding delamination, by drilling as taught by Chuang. Thus, the features of claim 21 would have been obvious to one having ordinary skill in the art.

Regarding Claim 24

Chuang does not discloses:
The method of claim 21, wherein the non-through holes comprise a thread pattern.  
However, claim 24 merely recites a change in shape of the worked parts, which has been held to be obvious.  Further, Chuang does disclose that the holes may be formed by etching, punching and drilling, (col. 5, lines 40-50), which appears to indicate that the holes may be treaded.  Further, Chuang discloses several different shapes of the holes, in the figures, for the benefit of trapping the encapsulating and preventing delamination.  The features of claim 24 merely recite an obvious design choice, change in shape of the working parts, which have been held to be obvious where there is no undue experimentation, unexpected results, or persuasive evidence that the recited shape was significant.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Here, the there is no evidence that the threading of the hole prevents delamination better than the shapes shown in Chuang, or Lee, and as such, the specific shape recited in claim 2 would have been obvious as a mere change in shape of the working parts, because the record is absent of persuasive evidence that the threaded shape is significate over the shapes taught by Chuang and Lee. 


Regarding Claim 25.  
Chuang discloses
  The method of claim 21, wherein the die pad and the plurality of leads or lead terminals both include the non-through holes. (Fig. 3, 3 left and right both include 6a), Chuang disclosing 6a (non-through holes) on each lead  and Lee teaching delamination prevention features on the die pad). Rendering the recited features obvious for the obvious benefit of preventing delamination.  Thus, the features of claim 25 would have been obvious to one having orindary skill in the art. 

Regarding Claim 26.
Chuang discloses all of the features of claim 21. 
Chuang does not disclose: 
   The method of claim 21, wherein the stamping or etching is performed according to a type of the leadframe sites.

in related art, Camacho discloses; 

Regarding Claim 27.    
Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
The method of claim 21, wherein the drilling comprises forming at least one of the non-through holes in the die pad at an inner location and at an outer location, and in the lead or in the lead terminal.
   However, the features of claim 27 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the feature 4a would be placed in addition on the die pad 1’, which would further help prevent delamination.   The duplication of parts has  been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  

Further, Lee Teaches providing a delamination resistant feature on the die pad, at Fig. 12, 26.  Lee teaches that 26 provides the benefit of better encapsulation adhesion to the die pad, which prevents delamination in the die pad area.(see [0031]).  Thus, it would have been obvious to include the features of Chuang on the die pad, at an inner location and outer location of the lead or the lead terminals for the obvious benefit of preventing delamination as a mere duplication of parts which would provide no new or unexpected results.  Thus, the features of claim 27 would have been obvious to one having ordinary skill in the art. 


Here the inclusion of feature 6a on the die pad would help prevent delamination across the die pad which is not unexpected based on Chuang’s teaching that the feature 6a helps prevent delamination, and as such, would have been obvious.  


Chuang discloses all of the features of claim 21. 
Chuang does not disclose:
.    The method of claim 21, wherein the drilling comprises forming at least one of the non-through holes on both a top side of the leadframe sites and on a bottom side of the leadframe sites.
However, Chuang discloses that holes open on both sides in figs. 4a-11 may be used, which would provide holes on both sides.  Thus, it would have been obvious to provide the feature of fig. 12 on both sides, for the obvious benefit of preventing delamination from further encapsulations, and further, it is a mere duplication of the working parts, which has been held to be obvious.  That is, the features of claim 8 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the features 4a would be placed on the bottom of 3 which would further help prevent delamination. The Examiner is suggesting holes of fig. 12 on both sides, and not throughholes as shown in figs 7-11.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the bottom would help prevent delamination from a further encapsulation, and as such, would have been obvious. Further, the inclusion on the bottom would also be obvious for chips where the leads are encapsulated on both sides, especially in view of Chaung’s teaching that the features prevent delamination for surfaces that are encapsulated.   


Chuang  discloses;
 The method of claim 21, wherein the non-through holes have a non-planar bonding surfaces (See Fig. 12, disclosing a non-planar bonding surface, at 62j and 61j.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898